DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 February 2020 and 15 October 2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Claim Objections
Claim 31 is objected to because of the following informalities:  
The claim has a typographical error of monammonium instead of monoammonium.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crouch et al. (US Patent #6,395,200, hereinafter referred to as “Crouch”).
As to Claims 1 and 3: Crouch teaches a flame-retardant composition comprising ammonium polyphosphate, attapulgite clay (i.e., a micronized clay) and water as the liquid carrier (Col. 8, Table A).
As to Claim 2: Crouch teaches the composition of claim 1 (supra). Crouch further teaches an example wherein the flame retardant is a combination of monoammonium phosphate and diammonium phosphate (Table F).

Claims 7-10, 22-23, 33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crouch et al. (US Patent #6,395,200, hereinafter referred to as “Crouch”).
As to Claim 7: Crouch teaches a composition comprising a combination of monoammonium phosphate and diammonium phosphate with water as the liquid carrier and the composition contains no sulfate compounds (Table F).
As to Claims 8-10: Crouch teaches the composition of claim 7 (supra). Crouch further teaches that the composition can include attapulgite clay (Table A, Col. 2, Lines 42-55).
	As to Claims 15 and 16: Crouch teaches the composition of claim 8 (supra). Crouch further teaches that the composition can include guar gum which is a biopolymer (Table F) and xanthan gum (Table C).
	As to Claims 22 and 23: Crouch teaches the composition of claim 8 (supra). Crouch further teaches that the composition includes sodium molybdate (i.e., a corrosion inhibitor) (Table F).
	As to Claim 33: Crouch teaches the composition of claim 8 (supra). Crouch further teaches that the composition can be diluted with water (Table F).
	As to Claim 36: Crouch teaches the flame-retardant solution of claim 33 (supra) and further teaches that the compositions are for aerial application to combat or prevent the spread of wildfires (Col. 1, Lines 13-15).

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Khosla et al. (US 2018/0037998, hereinafter referred to as “Khosla”).
As to Claim 7: Khosla teaches fire-retardant concentrates comprising a mixture of ammonium phosphates (Abstract). Khosla further teaches that the mixture of ammonium phosphates comprises monoammonium orthophosphate (MAP) and diammonium orthophosphate (DAP) [0007]. Khosla further teaches that the composition can include water [0012].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla et al. (US 2018/0037998, hereinafter referred to as “Khosla”) in view of Vandersall et al. (US Patent #6,780,991, hereinafter referred to as “Vandersall”).
As to Claim 4: Khosla teaches fire-retardant concentrates comprising a mixture of ammonium phosphates (Abstract). Khosla further teaches that the mixture of ammonium phosphates comprises monoammonium orthophosphate (MAP) and diammonium orthophosphate (DAP) [0007].
Khosla does not teach the presence of a suspending agent comprising micronized clay.
However, Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage (Col. 8, Lines 46-60). Khosla and Vandersall are analogous art in that they are from the same field of endeavor, namely flame-retardant compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the kaolin clay of Vandersall to the flame-retardant of Khosla because Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage (Col. 8, Lines 46-60).
As to Claim 5: Khosla and Vandersall teach the composition of claim 4 (supra). Khosla further teaches that the composition can include water [0012]. 
As to Claim 31: Khosla and Vandersall render obvious the composition of claim 4 (supra). Khosla further teaches that the composition can include water [0012]. The reference(s) do not expressly teach the composition comprises free monoammonium phosphate and free diammonium phosphate as well as complexed diammonium phosphate or monoammonium phosphate with the micronized clay. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) 
	As to Claim 32: Khosla and Vandersall render obvious the composition of claim 5 (supra). 
Khosla and Vandersall do not teach the exact ranges of the instant claim.
However, Khosla teaches that the weight ratio of MAP to DMAP is in the range of 5 to 65% MAP to about 40 to about 95% DAP [0007]. Khosla further teaches that the composition can be mixed with water in any amount to meet the prescribed amounts by the US Department of Agriculture, Forest Service Specifications [0046-0051]. Further, Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage and that it would be obvious for a person having ordinary skill in the art to adjust the amount of the micronized clays in order to optimize the properties (Col. 8, Lines 46-60). At the time of filing it would have been obvious to a person having ordinary skill in the art to adjust the relative amounts of each component into ranges including the claimed ranges because Khosla and Vandersall teach that these compositions make for useable fire-retardant concentrate compositions. 
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khosla et al. (US 2018/0037998, hereinafter referred to as “Khosla”) in view of Vandersall et al. (US Patent #6,780,991, hereinafter referred to as “Vandersall”).
As to Claim 6: Khosla teaches fire-retardant concentrates comprising a mixture of ammonium phosphates (Abstract). Khosla further teaches that the mixture of ammonium phosphates comprises monoammonium 
Khosla does not teach the presence of a suspending agent comprising micronized clay.
However, Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage (Col. 8, Lines 46-60). Khosla and Vandersall are analogous art in that they are from the same field of endeavor, namely flame-retardant compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the kaolin clay of Vandersall to the flame-retardant of Khosla because Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage (Col. 8, Lines 46-60).

Claims 8-10, 15-16, 19-20, 22-23, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla et al. (US 2018/0037998, hereinafter referred to as “Khosla”) in view of Vandersall et al. (US Patent #6,780,991, hereinafter referred to as “Vandersall”).
As to Claim 8-10: Khosla teaches fire-retardant concentrates comprising a mixture of ammonium phosphates (Abstract). Khosla further teaches that the mixture of ammonium phosphates comprises monoammonium orthophosphate (MAP) and diammonium orthophosphate (DAP) [0007]. Khosla further teaches that the composition can include water [0012]. 
Khosla does not teach the presence of a suspending agent comprising micronized clay.
However, Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage (Col. 8, Lines 46-60). Khosla and Vandersall are analogous art in that they are from the same field of endeavor, namely flame-retardant compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the kaolin clay of Vandersall to the flame-retardant of Khosla because Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage (Col. 8, Lines 46-60).
As to Claims 15 and 16: Khosla and Vandersall render obvious the composition of claim 8 (supra). Khosla further teaches that the composition can comprise a biopolymer such as xanthan gum [0009].
As to Claim 19: Khosla and Vandersall render obvious the composition of claim 8 (supra). 

However, Khosla further teaches that the composition can be mixed with water in any amount to meet the prescribed amounts by the US Department of Agriculture, Forest Service Specifications [0046-0051]. And that the concentrate is mixed with water until a solution is obtained [0065]. At the time of filing it would have been obvious to a person having ordinary skill in the art to add any amount of water including 10-50% by weight to the concentrate because Khosla teaches this makes a fire-retardant concentrate [0065].
As to Claim 20: Khosla and Vandersall render obvious the composition of claim 8 (supra).
Khosla does not teach a ratio of the suspending agent to the biopolymer of at least 1:1.
However, Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage (Col. 8, Lines 46-60). Khosla and Vandersall are analogous art in that they are from the same field of endeavor, namely flame-retardant compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the kaolin clay of Vandersall to the flame-retardant of Khosla within the claimed amount because Vandersall teaches that suspending agents such as kaolin clay (i.e., a micronized clay) effectively reduced the rate of separation and settling during storage and that a person having ordinary skill in the art would be able to adjust and determine proper amounts of the suspending agent (Col. 8, Lines 46-60).
As to Claims 22 and 23: Khosla and Vandersall render obvious the composition of claim 8 (supra). Khosla further teaches that the composition can comprise corrosion inhibitor system such as sodium molybdate [0008].
As to Claim 33 and 36: Khosla and Vandersall render obvious the composition of claim 8 (supra). Khosla further teaches that the composition can be mixed with water and applied to either extinguish, suppress, contain, or control a wildfire [0065-0067].

Double Patenting
Claims 1-10,15-16,19-20,22-23,31-33 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,142,698. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference patent are drawn to fire retardant compositions and the reference patent also specifically recites that the composition can comprise a mixture of monoammonium phosphate and diammonium phosphate (Claim 13) as well as a suspending clay (Claim 13). These components appear in some combination in all of the instant claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767